Citation Nr: 0631382	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-08 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Graves' disease, 
claimed as the result of exposure to ionizing radiation. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel







INTRODUCTION

The veteran served on active duty from February 1956 to 
February 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claim for service connection of 
Graves' disease as the result of exposure to ionizing 
radiation.



FINDING OF FACT

The veteran did not incur Graves' disease in service.



CONCLUSION OF LAW

Service connection for Graves' disease is not established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.309, 3.311 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
February 2002 letter.   

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In this case, the veteran has not received notice concerning 
the degree of disability and effective dates.  No prejudice 
results, however, in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Particularly, the veteran has been afforded the 
appropriate information in order to advance any contention 
regarding the claim considered herein.  In terms of any 
notification regarding downstream elements, because of the 
denial of the issue below, any such downstream elements are 
rendered moot; thus, the veteran is not prejudiced by the 
Board's consideration of the pending issue.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
February 2002 letter when it advised the veteran to send the 
RO any evidence in his possession that would substantiate his 
claim.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained private records 
identified by the veteran.  

This is a case in which the veteran's service records are not 
in evidence.  In cases where the veteran's service records 
are unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claim in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).

Where the claimant's service medical records have been 
destroyed or lost, the Board is under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In 
January 2002, the National Personnel Records Center (NPRC) 
reported that there were no service medical records on file 
for the appellant.  The NPRC also performed a search for 
alternative records for the veteran, but was unable to locate 
any alternative records.

In any event, the law does not establish a heightened 
"benefit of the doubt," only a heightened duty of the Board 
to consider the applicability of the benefit of the doubt, to 
assist the claimant in developing a claim, and to explain its 
decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  Although the veteran did serve and train at nuclear 
missile sites, as discussed below, Graves' disease is not a 
disease associated with exposure to ionizing radiation.  
Moreover, there is no indication that Graves' disease is 
related to the veteran's period of service and a medical 
examination is accordingly unnecessary to decide this claim.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.


Analysis

The veteran alleges that his diagnosed Graves' disease is 
associated with exposure to ionizing radiation in service 
while he was stationed at a Nike Missile Site in Franklin, 
Michigan, and while training at the White Sands Missile Range 
in New Mexico.

Service personnel records confirm that the veteran was 
stationed at a Nike Missile Site in Franklin, Michigan.  The 
RO concluded that Graves' disease is not recognized as a 
disease caused by exposure to ionizing radiation.

Service connection for a disability based on exposure to 
ionizing radiation may be established on three different 
bases:  presumptive service connection pursuant to 
38 U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 3.309(d); 
service connection pursuant to 38 C.F.R. § 3.311; and direct 
service connection by in-service incurrence or aggravation.  

First, Graves' disease is not among the listed disease 
pursuant to 38 C.F.R. § 3.309(d)(2) for purposes of 
presumptive service connection.  

Graves' disease is also not among the listed radiogenic 
disease pursuant to 38 C.F.R. § 3.311.  Further, there is no 
medical evidence of record attributing Graves' disease to 
ionizing radiation.  See 38 C.F.R. § 3.311(b)(4).  

The evidence of record indicates that Graves' disease was 
diagnosed in May 1964, more than five years after the 
veteran's alleged in-service radiation exposure.  As noted 
above, the veteran contends that this disease is related to 
alleged exposure to ionizing radiation.  

Service connection for Graves' disease is not established.  
Although the veteran has asserted that he was treated in 
January and February 1959 for thyroid problems while in 
service, there is no competent medical evidence of record 
indicating treatment at that time or otherwise linking the 
veteran's Graves' disease to his period of service.  There 
being no indication that the veteran incurred Graves' disease 
in service and no competent medical evidence attributing the 
veteran's Graves' disease to service, the claim for service 
connection of Graves' disease must be denied.  

The Board has considered the veteran's assertions, but the 
resolution of issues that involve medical knowledge, such as 
the diagnosis of a disorder, require professional evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).





ORDER

Entitlement to service connection for Graves' disease, 
claimed as the result of exposure to ionizing radiation, is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


